DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.
	Applicant argues Tanaka does not disclose “The supplemental portion, along with adjacent portions of the main portion, substantially fills the space laterally adjacent to the passenger's head between the passenger's head and the vehicle window to help support the head of the vehicle passenger.” Applicant provides “The supplemental portion 23 is not aligned with the occupant's head. The supplemental portion 23 is largely positioned along the roof rail and barely extends below the weather strip and upper edge of the side window. The lower edge of the supplemental portion 23 is Atty Docket: (ZF)AP-030350 US ORDSerial No. 16/558,451Page 9 of 10positioned significantly above the headrest, so the notion that claim 1 reads on the illustrated structure because occupants can be sized differently is tenuous at best. For this to be the case, the occupant's entire head would need to be above the headrest, adjacent the roof rail and positioned practically engaging the roof. Applicants therefore submit that the examiner's maintaining the previous rejection is therefore improper.” 
	However, this argument is not persuasive, Tanaka discloses the deployed supplemental portion is configured to extend down to a position laterally aligned with a head of a vehicle passenger as claimed in the instant application. The supplemental portion 23 is at least laterally aligned at an angle with the passenger’s head H, examiner notes laterally is an adverb meaning ‘relating to the direction of the side’. Tanaka further discloses wherein the supplemental portion (23) along with adjacent portions of the main portion(21) substantially fills the space laterally adjacent to the passenger’s head between the passenger’s head and the vehicle window to help support the head of the vehicle passenger. Tanaka does not explicitly disclose the length of the supplemental portions or the main portion of the airbags, its understood that in the fig.10 it pictorially represents the structural limitation of urging the main portion 21 inboard the vehicle, as Tanaka teaches in order to control its position without increasing the inflatable volume of the airbag 21. The supplemental portion 23 size is not determined on the illustration, Tanaka teaches that the dimension of the lower end region of the supporting inflatable region 23 is at least long enough to protrude from the roof side rail at deployment  and under the broadest reasonable interpretation the supplemental portion 23 can extend further and fill the lateral space between the main portion and the window so long as it inflates enough so its thickness moves the section 21 towards the vehicles interior and counteract the pressure of a head H of an occupant P (see col. 13 lines 9-28). 
	Further, the limitation of claim 1 and 10 merely requires that the supplemental portion along with adjacent portions of the main portion be configured to substantially fill the space laterally adjacent to the passenger's head between the passenger's head and the vehicle window to help support the head of the vehicle passenger.  The examiner recommends the claim to be limited by structural members as the size and position of the passengers are variable and a person may indeed have a head above a headrest.
	An additional rejection is made in review of Cheal et al. which further shows an airbag with a supplemental portion being aligned with an passenger’s head and filling the space laterally adjacent to the passenger’s head between the passenger’s head and the vehicle window to help support the head of the vehicle passenger is common and well known in the art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-7, 10-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheal et al. (US 20110079990) and further in view of Tanaka (US 8414021).
	In regards to claim 1, and 10-12, Cheal et al. discloses an airbag system (130) for a vehicle body (22), comprising: an inflator (16)mounted on the vehicle body (see fig.1); and an airbag (130), in fluid communication with the inflator (see fig.5, inflator provides gas G into airbag 130, paragraph &0042), further comprising a plurality of mounting portions (exterior attachment zone 160 shown on fig.7, paragraph 0049)configured to attach to the vehicle body; an inflatable main portion (138,140) integral to the plurality of mounting portions (exterior attachment zone 160), the inflatable main portion having an outboard interface side (150) and an inboard engagement side (132)(paragraph 0042); and a supplemental portion (152) integral to the inflatable main portion at an upper edge of the inflatable main portion (see fig.6), the supplemental portion (152) includes an outboard vehicle side (right side) and an inboard interface side which is disposed adjacent to a portion of the outboard interface side  of the inflatable main portion(150 of 140); wherein the inflatable main portion (138,140) is configured to deploy inboard of a vehicle window (20)(paragraph 0048) while the supplemental portion (152) is configured to deploy between an upper region of the inflatable main portion and an upper vehicle rail and an upper portion of the vehicle window(20) so as to urge an upper region of the inflatable main portion toward an inboard direction (towards the passenger compartment 12, paragraph 0050),wherein the deployed supplemental portion is configured to extend down to a position aligned laterally with a head of a vehicle passenger (see fig.6, passengers head 26 is aligned laterally with the lower portion of 152, see paragraph 0050), wherein the supplemental portion along with adjacent portions of the main portion substantially fills the space laterally adjacent to the passenger's head between the passenger's head and the vehicle window to help support the head of the vehicle passenger (again see fig.6, airbag 152 substantially filling the space laterally adjacent to the adjacent portions of the main portion 140 and the window 20 therefore supporting the passengers head limiting outboard displacement of the deployed safety cushion,  "Structural member 152 is disposable upon installation in vehicle 14 for deployment into passenger compartment 12 along a portion of top edge 142 of safety cushion 140 corresponding to the seated position of occupant 26" paragraph 0050 and claim 1). 
	In regards to the plurality of mounting portions (particularly in claims 1 and 11) configured to attach to the vehicle body, Cheal et al. discloses an exterior attachment zone (P or 160 in fig.7) where the airbag is supported by the ceiling trip of vehicle 14 into the passenger compartment. Cheal et al. fails to disclose the explicit manner of attachment particularly via a plurality of fasteners; however, Tanaka teaches an airbag 20 comprising a plurality of mounting portions (12, 44A or 44B), configured to attach to the vehicle body V via a plurality of fasteners (13)(see fig.1 and 2). It would have been obvious to a person of ordinary skill in the art by the effective filing date to have make a simple substitution of one known element for another to obtain predictable results. Therefore, a person of ordinary skill in the art would modify Cheal et al. to incorporate the attachment taught by Tanaka so that the airbag is securely fastened to the ceiling/top portion of the vehicle for faster assembly, ease of maintenance and allow for stable deployment to protect the passenger.
	In regards to claim 2, Cheal et al. discloses wherein the inboard engagement side of the inflatable main portion is a smooth continuous surface.  (See figures 5 and 6).
	In regards to claim 3, Cheal et al. discloses deployment of the supplemental portion (152) causes the inboard engagement side of the inflatable main portion (left side of 140 engaging with passenger 26) to be able to pivot so  that the lower portion of the airbag moves laterally inboard closer to the passenger, and therefore as the airbag is deployed the main portions left inboard engagement side may be disposed at an acute angle relative to a roofline of the vehicle (note that the roofline is understood as the horizontal at the roof top part of vehicle 22). Although Cheal et al. does not explicitly teach an acute angle you can see in fig.6 approximately a 90-degree angle with the roofline and as Cheal et al. discloses the lateral movement in board of the airbag 140 with deployment of supplemental airbag 152, the angle with the roofline after the lateral movement would be that less of 90-degrees. It is noted that since the distance inwards appears to protect the passenger, the acute angle of the engagement side of the inflatable main portion and the roofline is considered to be an optimum range of a result effective variable. It would have been obvious to one having ordinary skill in the art by the effective filing date to ensure the airbag main portion’s inboard engagement side is at an acute angle with the roofline, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Additionally, it would be understood to be beneficial to move the airbag inward away from a vertical so as to lessen the passenger’s chances of hitting the window.
	In regards to claim 4 and 13, Cheal et al. discloses wherein the inboard interface side is adjacent to an upper portion of the outboard interface side of the inflatable main portion when the airbag is in a folded, stowed position (paragraph 0052).
	In regards to claim 5 and 14, Cheal et al. discloses wherein the inboard interface side of the supplemental portion is disposed adjacent to a portion of the outboard interface side of the inflatable main portion when the airbag is in a deployed position (see fig.6 inboard/left side of the supplemental portion 152 is adjacent the outboard/right side of the main portion 140 when deployed).
	In regards to claim 6, Cheal et al. discloses wherein the supplemental portion and the inflatable main portion are fully expanded when the airbag is in the deployed position (see fig.6).  
	In regards to claim 7, Cheal et al. discloses wherein the supplemental portion is disposed proximate to a front row of the vehicle body. The airbag 130 is to protect the passengers both 24 and 26 in the front and rear row respectively see fig.5, Cheal et al. discloses the airbag may be disposed next to each of passengers 24 and 26, and therefore the supplemental portion may be disposed proximate to a front row of the vehicle body. 
	In regards to claim 15, Cheal et al. discloses, wherein the airbag is a side curtain airbag (abstract).  
	In regards to claim 17 and 20, Cheal et al. discloses, wherein deployment of supplemental portion (152) between the upper region of the inflatable main portion (upper portion 142) and the upper vehicle rail (upper vehicle 22) causes a lowest extent of the inflatable main portion ( the  bottom 137 of the airbag 140) to deploy in the inboard direction to a position that is spaced from an adjacent lateral surface of the vehicle body (paragraph 0046 discloses the bottom of the airbag is less restrained in a lateral outboard-inboard direction and in deployment and the deployment of the supplemental portion 152 will improve the lateral stability of the main portion 140 by limiting pivoting movement in the outboard direction and therefore urging the lower portion 137 inboard).  
	In regards to claim 18 and 21, Cheal et al. discloses wherein inflation of the supplemental portion causes the inflatable main portion to be pivoted in an inboard direction away from an adjacent lateral surface of the vehicle body (paragraph 0050).  
	In regards to claim 19 and 22, Cheal et al. discloses, wherein the deployed inflatable main portion (140) extends in an inboard direction (towards 12 away from 22) to an adjacent vehicle seat (26).  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheal et al. (US 20110079990) and Tanaka (US 8414021) as applied to claims above, and further in view Mitsuo (US 20080054606).
	In regards to claim 8, Cheal et al. discloses the claimed invention but fails to explicitly discloses further comprising a secondary supplemental portion integral to the inflatable main portion at the upper edge of the inflatable main portion, the secondary supplemental portion including an outboard vehicle side and an inboard interface side which is disposed adjacent to a portion of the outboard interface side of the inflatable main portion, wherein the secondary supplemental portion is disposed proximate to a second row of the vehicle body.  
	Tanaka teaches a secondary supplemental portion integral to the inflatable main portion at the upper edge of the inflatable main portion, the secondary supplemental portion including an outboard vehicle side and an inboard interface side which is disposed adjacent to a portion of the outboard interface side of the inflatable main portion, wherein the secondary supplemental portion is disposed proximate to a second row of the vehicle body.  Tanaka teaches a supplemental portion deployable over W1 and W2, corresponding with a first and second row respectively (Col. 16, line 49-57). 
	Additionally, Mitsuo teaches a comparable curtain airbag that has a forward, middle and rearward inflation section, to protect the heads of the passengers in the front, middle an rearward inflation section (see paragraph 0025). 
	Therefore it would have been obvious to a person of ordinary skill in the art by the effective filing date to modify Cheal et al. to include a secondary supplemental portion corresponding to a second row of the vehicle, like that of the supplemental portion (152) integral with the inflatable main portion (140) including an outboard vehicle side (right side) and inboard interface side (left side) disposed adjacent to a portion of the outboard interface side (right side) of the main portion (140), wherein the supplemental portion is disposed proximate to a different row of the vehicle body than the first. In order to protect each row of the vehicle passengers. 
	In regards to claim 9, Cheal et al. discloses wherein the secondary supplemental portion is in fluid communication with the inflatable main portion, the gas inflator, and the supplemental portion (via the fill chamber 138).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-15, and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 8414021). 
	In regards to claim 1 and 10-12, TANAKA discloses an airbag system (M) for a vehicle body (V), comprising: 
an inflator (15) mounted on the vehicle body; and 
an airbag (20), in fluid communication with the inflator (Col.5 lines 27-30), further comprising 
a plurality of mounting portions (12, 44A or 44B),  integral to the upper edge of the inflatable main portion (Fig.1), configured to attach to the vehicle body (V) via a plurality of fasteners (13); 
an inflatable main portion (21) integral to the plurality of mounting portions, the inflatable main portion having an outboard interface side (left side, Fig.9-10) and an inboard engagement side (right side, Fig.9-10); and 
a supplemental portion (23) integral to the inflatable main portion at an upper edge of the inflatable main portion, the supplemental portion includes an outboard vehicle side (left side, Fig. 10) and an inboard interface side (right side Fig.10) which is disposed adjacent to a portion of the outboard interface side of the inflatable main portion (right side of 23 in contact with left side of 21, Fig.10); 
wherein the inflatable main portion (21) is configured to deploy inboard of a vehicle window while the supplemental portion (23) is configured to deploy between an upper region of the inflatable main portion and an upper vehicle rail (2) and an upper portion of the vehicle window so as to urge an upper region of the inflatable main portion toward an inboard direction (Col.5 lines 54-69, Col.13 lines 20-22, and Col.15 lines 43-45), wherein the deployed supplemental portion is configured to extend down to a position aligned laterally (at an angle, laterally understood to mean for a position side to side) with a head of a vehicle passenger 
wherein the supplemental portion (23) along with the adjacent portions of the main portion (21) substantially fills the space laterally adjacent to the passengers to help support the head of the vehicle passenger. (see fig.10, the supplemental portion 23 fills a space below the roof rail between the window and the head of the passenger substantially enough to help support the head, Col.13 lines 22-38).
	In regards to claim 2, TANAKA discloses wherein the inboard engagement side of the inflatable main portion is a smooth continuous surface (see Fig.9 &10).
	In regards to claim 4 and 13, TANAKA teaches wherein the inboard interface side is adjacent to an upper portion of the outboard interface side of the inflatable main portion when the airbag is in a folded, stowed position (Col.17 Lines 20-24).
	In regards to claim 5 and 14, TANAKA teaches, wherein the inboard interface side (right side of 23) of the supplemental portion is disposed adjacent to a portion of the outboard interface side of the inflatable main portion (left side of 21) when the airbag is in a deployed position (Fig.10, Col.5 lines 54-59).
	In regards to claim 6, TANAKA teaches, wherein the supplemental portion (23) and the inflatable main portion (21) are fully expanded when the airbag is in the deployed position.
	In regards to claim 7, TANAKA teaches wherein the supplemental portion is disposed proximate to a front row (W1) of the vehicle body (Col.16 lines 49-52).
	In regards to claim 8, TANAKA teaches that the supplemental portion 23 may be located to be deployable over w1 and w2, corresponding to a first and second row of the vehicle respectively, in order to prevent an ejection of an passenger in an assured manner, the supporting inflatable region is preferably located on an area of the window. Therefore the airbag (20) would have a secondary supplemental portion (23) integral to the inflatable main portion at the upper edge of the inflatable main portion (21), the secondary supplemental portion including an outboard vehicle side (left side) and an inboard interface side (right side) which is disposed adjacent to a portion of the outboard interface side of the inflatable main portion (left side of 21), wherein the secondary supplemental portion is disposed proximate to a second row of the vehicle body (W2) (Col.16, line 49-57).
	In regards to claim 9, TANAKA teaches wherein the secondary supplemental portion is in fluid communication (inlet port 29, feed channel 28) with the inflatable main portion (21), the gas inflator (Col.5 lines 27-30), and the supplemental portion (23).
	In regards to claim 15, TANAKA teaches the airbag is a side curtain airbag. (Col.5 lines 1-11, Fig.1).
	In regards to claim 17, TANAKA discloses, wherein deployment of supplemental portion (23) between the upper region of the inflatable main portion and the upper vehicle rail causes a lowest extent of the inflatable main portion (21d) to deploy in the inboard direction (I) to a position that is spaced from an adjacent lateral surface of the vehicle body (Side surface of vehicle V, W1). (Col.13 lines 10-22, Fig.10).
	In regards to claim 18, TANAKA discloses, wherein inflation of the supplemental portion causes the inflatable main portion to be pivoted in an inboard direction (I) away from an adjacent lateral surface of the vehicle body (side surface of vehicle W1) (Col.13 lines 10-22, Fig.10).
	In regards to claim 19, TANAKA discloses, wherein the deployed inflatable main portion (21) extends in an inboard direction (I) to an adjacent vehicle seat (P) (Col.5 lines 64-67, Col.13 lines 10-22, Fig.10).
	In regards to claim 20, TANAKA discloses, wherein deployment of supplemental portion (23) between the upper region of the inflatable main portion (21) on the upper vehicle rail causes a lowest extent of the inflatable main portion (21d) to deploy in the inboard direction to a position that is spaced from an adjacent lateral surface of the vehicle body (see fig.10, Col.13 line 28-38. 
	In regards to claim 21, TANAKA disclose wherein inflation of the supplemental portion causes the inflatable main portion to be pivoted in an inboard direction away from an adjacent lateral surface of the vehicle body. (Col. 13 lines 1-38)
	In regards to claim 22, TANAKA discloses wherein the deployed inflatable main portion (21) extends in an inboard direction to an adjacent vehicle seat, see fig.10, Col.13 lines 1-38. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 provides prior art that teach a supplementary airbag portion between a window and another airbag portion that help support a passenger’s head .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616